Citation Nr: 1022966	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  09-14 974	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California

THE ISSUES

1. Entitlement to service connection for hypertension to 
include secondary service connection.  

2. Entitlement to service connection for depression to 
include secondary service connection.  

3. Entitlement to a rating higher than 50 percent for 
posttraumatic stress disorder.

4. Entitlement to a total disability compensation rating 
based on individual unemployability.

5. Entitlement to an earlier effective date for the rating 
for posttraumatic stress disorder.  
REPRESENTATION

Veteran represented by:	Rick Little, Attorney

ATTORNEY FOR THE BOARD

Motrya Mac, Counsel
INTRODUCTION


The Veteran, who is the appellant, served on active duty from 
March 1967 to January 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions, dated in January 2008 and July 
2008, of a Department of Veterans Affairs (VA) Regional 
Office (RO).  

In statements received in March 2007, May 2007, October 2007, 
March 2008, April 2008, August 2008 and in correspondence in 
January 2009, the Veteran's attorney has raised the claim of 
clear and unmistakable error in a rating decision in August 
1994, which denied service connection for posttraumatic 
stress disorder (PTSD); a claim of clear and unmistakable 
error in a rating decision in May 1997, in which the RO 
continued to deny service connection for PTSD; and a claim of 
clear and unmistakable error in a rating decision in July 
2004, granting service connection for PTSD and assigning a 30 
percent rating.  As these claims have not been adjudicated by 
the RO, the Board does not have jurisdiction and the claims 
are referred to the RO for appropriate action.  All 
correspondence and adjudicatory actions should be sent to the 
Veteran's attorney.  


REMAND

The Veteran asserts that hypertension and depression are due 
to exposure to Agent Orange or secondary to service-connected 
PTSD and tinnitus.  The record shows that the Veteran served 
in Vietnam.  On VA examination in December 2007, major 
depressive disorder was diagnosed.  VA records in January 
2008 document hypertension.

As the evidence of record is insufficient to decide the 
claims, further development under the duty to assist is 
needed. 

In the rating decision in February 2008, the RO increased the 
rating for PTSD to 50 percent, denied a total disability 
rating for compensation rating based on individual 
unemployability, and denied an earlier effective date for the 
rating for PTSD.  In February 2008, the Veteran filed a 
notice of disagreement, but a statement of the case has not 
been issued.  

Accordingly, the case is REMANDED for the following action:

1.  Provide VCAA notice on the claims of 
secondary service connection. 

2.  Afford the Veteran a VA examination to 
determine whether the Veteran has 
hypertension and, if so, whether it is at 
least as likely as not that the current 
hypertension is caused by or aggravated by 
service-connected PTSD and tinnitus. 

Considering accepted medical principles 
and the current medical literature, the VA 
examiner is asked to address the 
following: 

a).  Is hypertension actually caused by 
PTSD or tinnitus? 

b).  If neither PTSD nor tinnitus 
actually causes hypertension, does 
either PTSD or tinnitus aggravate 
hypertension? 

In this context, the term "aggravation" 
means a permanent increase 
hypertension, that is, an irreversible 
worsening beyond natural progress or 
clinical course and character of the 
condition as contrasted to a temporary 
worsening of symptoms, due to the 
service-connected PTSD or tinnitus. 

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
medically sound to find in favor of 
causation as it is to find against 
causation.

3.  Afford the Veteran a VA examination to 
determine whether major depressive 
disorder is at least as likely as not 
caused by or aggravated by service-
connected PTSD and tinnitus. 

Considering accepted medical principles 
and the current medical literature, the VA 
examiner is asked to address the 
following: 

a).  Is major depressive disorder 
actually caused by PTSD or tinnitus? 

b).  If neither PTSD nor tinnitus 
actually causes hypertension, does 
either PTSD or tinnitus aggravate major 
depressive disorder? 

In this context, the term "aggravation" 
means a permanent increase in the 
psychiatric disorder, that is, an 
irreversible worsening beyond the 
natural progress or clinical course and 
character of the condition as 
contrasted to a temporary worsening of 
symptoms, due to the service-connected 
PTSD or tinnitus. 



In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
medically sound to find in favor of 
causation as it is to find against 
causation. 

4. After the above development is 
completed, adjudicate the claims of 
service connection for hypertension and 
depression to include as secondary to 
the service-connected disabilities.  If 
any benefit sought remains adverse to 
the Veteran, furnish the Veteran and 
his attorney a supplemental statement 
of the case and return the case to the 
Board. 
    
5.  Furnish the Veteran and his attorney a 
statement of the case on the claim for a 
rating higher than 50 percent for PTSD, on 
the claim for a total disability rating, 
and the claim for an earlier effective 
date for the rating for PTSD.  

In order to perfect an appeal on the 
claims, the Veteran must still timely file 
a substantive appeal.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



